Citation Nr: 1224210	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-17 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for asthma. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 6, 1969, to July 15, 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Board remanded this claim in March 2011 for further development.  It now returns for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required. 


REMAND

Unfortunately, while the Board regrets the additional delay, the Veteran's service connection claim for asthma must be remanded again to ensure substantial compliance with its remand directives as well as compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The Board finds that an August 2011 VA medical opinion is not sufficient for the purpose of making a decision on this claim.  By way of background, the Board remanded this claim in March 2011 to obtain a VA medical opinion as to the likelihood that the Veteran's pre-existing asthma was aggravated beyond its natural progression during active service.  In this regard, the Board noted that the Veteran reported at his October 1968 pre-induction examination that he had a history of asthma since birth, although it had not been treated since the age of four.  The Veteran stated at the time that he would get short of breath, felt a pressure in his chest, and also wheezing and congestion.  The Veteran's October 1968 pre-induction and April 1969 induction examinations did not find any abnormalities of the lungs on clinical evaluation.   However, the Veteran checked the "yes" boxes next to the questions of whether he had then or had in the past problems with asthma, shortness of breath, and pain or pressure in the chest.  The Veteran was told at the time to go to a doctor when he had asthma symptoms and "get [a] letter," presumably to show that he in fact had asthma.  

By early June 1969, shortly after entering active service, the Veteran was complaining of shortness of breath, hyperventilation, and wheezing.  He presented with similar symptoms several times thereafter over the next month, and went to the emergency room due to asthma in early July 1969.  A July 1969 Medical Board report shows that the Veteran was found to have asthma with bronchitis, which had been documented clinically.  The medical board concluded that the Veteran's asthma existed prior to service and was not aggravated by active duty.  However, this finding in itself is not enough to establish a lack of aggravation.  See Horn v. Shinseki (2012 WL 2355544) (holding that the conclusory finding in a medical examination board report was not sufficient to rebut the aggravation prong in the presumption of soundness).  It was noted that the Veteran had been allowed to enlist because he did not present documented evidence of asthma at the time.  The Veteran's June 1969 separation examination reflects that the Veteran's lungs and chest were found to be abnormal due to documented asthma with bronchitis.  

Given the above history, the Board remanded this claim for a VA opinion by a pulmonologist.  In an August 2011 opinion, the pulmonologist noted that the Veteran had a 66-pack year history of smoking, which he discontinued in 2003.  The examiner stated that asthma is usually considered a reversible obstructive defect, and that pulmonary function tests showed persistent obstructive findings confirming that the Veteran had abnormal lung function.  The examiner concluded that "in summary" it was not likely that the Veteran's present respiratory problems were related to active service or aggravated by active service.  

The Board finds that the August 2011 opinion does not make it clear whether the examiner found that the Veteran no longer had asthma but rather a completely different respiratory disorder unrelated to service or whether there were other reasons for her conclusion that the Veteran's respiratory disorder was not aggravated by active service.  In this regard, the Board notes that an October 2008 VA examination report reflects a finding that the Veteran's pulmonary function test showed an obstructive lung defect which was related to his years of asthma.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions.  The Board finds that the August 2011 VA opinion only contains data and a conclusion, and lacks a clear rationale linking the data to the conclusion.  As such, it is not adequate for decision-making purposes.  Indeed, a September 2011 deferred rating decision likewise found that the opinion was not adequate, and that an addendum opinion should be obtained.  However, for unknown reasons, such an opinion has not been provided.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, because an adequate VA opinion was not obtained pursuant to the Board's remand, this claim must be remanded again to ensure substantial compliance with its remand directive.  See id.

On remand, the agency of original jurisdiction (AOJ) should request an addendum opinion from the pulmonologist who rendered the August 2011 opinion.  In the addendum opinion, the pulmonologist should address the fact that the Veteran's asthma manifested during active service and indeed was the cause of a medical separation.  The examiner should also address the findings in the October 2008 VA examination report to the effect that the Veteran had a current lung abnormality attributable to asthma.  Then, the examiner should provide an opinion as to whether there is clear and unmistakable (manifest or obvious) evidence that the Veteran's asthma was not aggravated by active service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  A complete rationale must be provided which clearly shows how the data supports the conclusion.  

If the pulmonologist who rendered the August 2011 opinion is not readily available, an opinion may be obtained by another medical professional who has appropriate expertise with regard to respiratory disorders.  In light of the documented difficulties in finding a certified pulmonologist during the course of the prior remand, the VA medical professional who renders the opinion need not be a pulmonologist but must have an appropriate background in respiratory disorders. 

Accordingly, the case is REMANDED for the following actions:

1. The case should be referred to the August 2011 VA pulmonologist for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise in respiratory disorders.  The examiner need not be a pulmonologist.  The Veteran should not be scheduled for an examination.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the claims file and the discussion in this remand, the examiner should provide an opinion as to whether the clear and unmistakable (obvious or manifest) evidence shows that the Veteran's asthma was not aggravated by active service beyond the natural progression of this disorder. 

In the opinion, the examiner should address the fact that the Veteran's asthma manifested during active service and was in fact the cause of a medical separation from service.  The examiner should also address the findings in the October 2008 VA examination report to the effect that the Veteran had a current lung abnormality attributable to asthma.  A complete rationale must be provided.  

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


